Citation Nr: 1422305	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-31 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected sinusitis post-endoscopic surgery with polypectomy, status post-rupture of the sphenoid artery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran had active service from September 1985 to July 2008.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  In December 2009, the Veteran's claims file was transferred to the RO in St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In the December 2012 remand, the Board, in pertinent part, directed the RO to obtain private treatment records pertaining to the Veteran's service-connected sinusitis disorder from J.K., M.D., the Veteran's private physician.  The record reflects that such records were obtained, and significantly, they demonstrate the Veteran's increased sinusitis symptomatology during the pendency of the appeal, to include treatment for headaches, pain, and congestion.  Moreover, subsequent to the most recent July 2012 VA examination, the Veteran, in a September 2012 statement, reported that he recently experienced more sinus infections and notably, that his nose was "congested and crusted just about every morning."      

The Board finds that such treatment records and statement suggest that the Veteran's sinusitis disorder may have increased in severity since the aforementioned VA examination.  Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected sinusitis disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must state whether there is evidence of one or two incapacitating episodes per year of sinusitis requiring four to six weeks of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or three or more incapacitating episodes per year of sinusitis requiring four to six weeks antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis for this opinion is one that requires bed rest and treatment by a physician.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

